DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/23/2022 does not place the application in condition for allowance.
	The previous art rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 13, 14, 16, 17, 30, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0182675 to Tokuoka, and further in view of US Patent 5,320,723 to Kawakami (both of record).
	Regarding claims 1-5, 10, 13, 14, 16, and 17, Tokuoka teaches a method for treating a surface portion (either portion Ra of Fig. 5) of a TCO material in a semiconductor device, the semiconductor device comprising a structure arranged to facilitate current flow in one direction (a skilled artisan would understand that the semiconductor device of Figs. 5 comprises a pin junction, and is therefore a diode, ¶0033, 0034), the method comprising the steps of 
exposing the surface portion of the TCO material to an electrolyte that is suitable for electrochemically reducing a portion of the TCO material when an electric current is induced through a region of the TCO material (¶0056, 0058)
inducing a current in the TCO material by inducing a current in the semiconductor device (¶0058: “the photoelectric conversion unit 11 over which the coating layer 14 is formed is used as a cathode, and a platinum plate is used as an anode. The photoelectric conversion unit 11 and the platinum plate are immersed in the electrolytic solution, and a current is applied therebetween. A negative electrode, for example of a power supply device is connected to the photoelectric conversion unit 11…”)
wherein the method is performed in a manner such that the induced current reduces the TCO material substantially uniformly, and improves uniformity of adhesion of a metallic material to the exposed surface portion in comparison to adhesion of the metallic material to a non-exposed surface portion of the TCO material (Fig. 4, ¶0047, 0048).
Tokuoka does not specifically teach that the exposed surface portion of the TCO material is exclusively contacted by the electrolyte, and the induced current is directed transversally to the exposed surface portion of the TCO material. Kawakami teaches a similar method for electrochemically reducing a portion of a TCO material by inducing an electrical current in a semiconductor device, by exclusively contacting the TCO material with the electrolyte (Fig. 3 illustrates an analogous TCO material 301 contacted to electrolyte 305), such that induced current is directed transversally to the exposed surface portion of the TCO material (electrode 304, analogous to Tokuoka’s anode, is laterally extended in a plane parallel to the plane of the TCO material 301), and that such a method allows for use of a small amount of electrolyte, reduce contamination of the electrolyte, and controlling of the temperature of the electrolyte (C7/L26-C8/L63). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to exclusively contact the exposed surface portion of the TCO material with the electrolyte and direct induced current transversally to the exposed surface portion in order to receive the benefits taught by Kawakami.
Per claim 2, modified-Tokuoka teaches the limitations of claim 1. The structure arranged to facilitate current flow in one direction comprises a light absorbing layer (20 of Fig. 2 of Tokuoka) and at least one carrier selective layer (21, 22; ¶0031-034).
Per claim 3, modified-Tokuoka teaches the limitations of claim 1. While the structure arranged to facilitate current flow in one direction comprises a p-i-n junction and a step of inducing a current in the TCO material comprises a step of biasing the p-i-n junction in the embodiment described in Figs. 5, Tokuoka teaches an alternative embodiment in which the method can be performed using a structure comprising a p-n junction, such that the step of inducing a current in the TCO material comprises the step of biasing the p-n junction (Fig. 13, ¶0133).
Per claim 4, modified-Tokuoka teaches the limitations of claim 3. The combination of references teaches that the step of interconnecting an electrode element (generally illustrated as an electrically line connected to a pole of a battery 306 in Fig. 3 of Kawakami) to the semiconductor device (300 of Fig. 3 of Kawakami, analogous to 11 of Figs. 5 of Tokuoka) and electrically interconnecting the electrode to a wet electrode (304 of Fig. 3 of Kawakami) positioned for contacting the electrolyte (305) so that the induced current can flow through an electrical circuit comprising the electrolyte, the semiconductor device, the TCO material (301 of Kawakami, analogous to 30x of Tokuoka), the electrode element and the wet electrode (C8/L25-36 of Kawakami).
Per claim 5, modified-Tokuoka teaches the limitations of claim 4. The TCO material (30x of Figs. 5 of Tokuoka) is arranged as a continuous layer on an n-type or p-type region of the semiconductor device (11) and the induced current flows in a direction transverse to the layer (see Fig. 3 of Kawakami and previously cited passages).
Per claim 10, modified-Tokuoka teaches the limitations of claim 4. In an embodiment, the TCO material (30x of Figs. 5 of Tokuoka) is arranged as a continuous layer on an n-type region of the p-type semiconductor device (121 of Fig. 13) and the step of inducing a current in the TCO material comprises the step of applying a voltage between the semiconductor device and an electrode in the electrolyte, the applied voltage being such to bias the p-n junction (see previously cited passages of Tokuoka and Kawakami). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the n-type region of the semiconductor device as a p-type region, as forming a bipolar junction with a p-type region of an n-type semiconductor device is a known alternative (¶0034). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Further, the formation of a forward or backward bias between the p-n junction of the device of modified-Tokuoka would have been an obvious alternative to try (C2/L1-13). The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Per claim 13, modified-Tokuoka teaches the limitations of claim 1. Tokuoka teaches that the method is performed in a manner such that the TCO material is etched while the method is performed (the TCO material is removed during the method; see previously cited passages and reasoning).
Per claim 14, modified-Tokuoka teaches the limitations of claim 1. The method is performed in a manner such that the concentration of metallic elements in the TCO material at the surface is increased while the method is performed and wherein the method is performed in a manner such that the roughness of the exposed portion is increased after the method is performed (Figs. 3, 4, ¶0045, 0047, 0057).
Per claim 16, modified-Tokuoka teaches the limitations of claim 1. Kawakami teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to select the composition of the electrolyte so as to select a property that influences a property of the surface of a TCO material after treatment, for instance selecting the concentration of the electrolyte to ensure a suitable degree of reduction of the TCO material (C4/L55-C6/L17).
Per claim 17, modified-Tokuoka teaches the limitations of claim 1. Tokuoka’s method further comprises a step of, prior to exposing the surface of the TCO material to an electrolyte, forming a mask (14 of Figs. 5) onto the TCO material to define a patterned surface of the TCO material to be exposed to the electrolyte (¶0055, 0056).
Regarding claims 30 and 33, Tokuoka teaches a method for plating a metallic material to a TCO material in a semiconductor device, the semiconductor device comprising a p-n junction (Fig. 13, ¶0133), which is a silicon solar cell per claim 33, the method comprising the steps of  
exposing the surface portion (either portion Ra of Figs. 5) of the TCO material to an electrolyte that is suitable for electrochemically reducing a portion of the TCO material when an electric current is induced through a region of the TCO material (¶0033, 00340056, 0058)
inducing a current in the TCO material by biasing the p-n junction (¶0058: “the photoelectric conversion unit 11 over which the coating layer 14 is formed is used as a cathode, and a platinum plate is used as an anode. The photoelectric conversion unit 11 and the platinum plate are immersed in the electrolytic solution, and a current is applied therebetween. A negative electrode, for example of a power supply device is connected to the photoelectric conversion unit 11…”)
allowing for the surface of the TCO material to be reduced in a substantially uniform manner by the current and the electrolyte such that the uniformity of adhesion of the metallic material to the exposed surface portion is improved (Fig. 4, ¶0047, 0048)
plating the metallic material to the surface of the TCO material (¶0060).
Tokuoka does not specifically teach that the exposed surface portion of the TCO material is exclusively contacted by the electrolyte, and the induced current is directed transversally to the exposed surface portion of the TCO material. Kawakami teaches a similar method for electrochemically reducing a portion of a TCO material by inducing an electrical current in a semiconductor device, by exclusively contacting the TCO material with the electrolyte (Fig. 3 illustrates an analogous TCO material 301 contacted to electrolyte 305), such that induced current is directed transversally to the exposed surface portion of the TCO material (electrode 304, analogous to Tokuoka’s anode, is laterally extended in a plane parallel to the plane of the TCO material 301), and that such a method allows for use of a small amount of electrolyte, reduce contamination of the electrolyte, and controlling of the temperature of the electrolyte (C7/L26-C8/L63). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to exclusively contact the exposed surface portion of the TCO material with the electrolyte and direct induced current transversally to the exposed surface portion in order to receive the benefits taught by Kawakami.
Regarding claim 34, the combination of references teach the method having the limitations of claim 1 (see the rejection of claim 1 above). Further, Kawakami particularly teaches a manufacturing apparatus (Fig. 3) comprising a bath (“electrolyte retention member”) suitable to contain an electrolyte and an electrical arrangement suitable to perform a method in accordance with claim 1 (C8/L25-36).
 
Claims 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Tokuoka and Kawakami as applied to claim 4 above, and further in view of US Patent 4,507,181 to Nath (of record).
Regarding claim 6-9, 11, and 12, modified-Tokuoka teaches the limitations of claim 4. In an embodiment, the TCO material (30x of Figs. 5 of Tokuoka) is arranged as a continuous layer on an n-type region of the semiconductor device (121 of Fig. 13) and the step of inducing a current in the TCO material comprises the step of applying a voltage between the semiconductor device and an electrode in the electrolyte, the applied voltage being such to bias the p-n junction (see previously cited passages of Tokuoka and Kawakami). 
Tokuoka does not teach that the voltage is applied by a step of exposing a portion of the semiconductor device to electromagnetic radiation to induce a photo-generated current. Nath teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to apply a voltage in the claimed way because it is a known alternative to inducing a current using an applied voltage alone (C10/L25-C12/L21, especially C10/L51-54, C11/L61-C12/L2). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claims 7 and 8, modified-Tokuoka teaches the limitations of claim 6. Tokuoka teaches that controlling a structural or optical property of the surface of the TCO layer is carried out by modulating a property of the induced current (¶0059). The combination of references teaches that the property of induced current that can be modulated is the magnitude of the induced current modulated by modulating the intensity of the radiation (C12/L2-21 of Nath). 
Per claims 9, 11, and 12, modified-Tokuoka teaches the limitations of claim 6. Tokuoka teaches that controlling a structural or optical property of the surface of the TCO layer is carried out by modulating a property of the induced current (¶0059). Nath teaches that an applied voltage can be applied both by exposure of the portion of the semiconductor device to electromagnetic radiation and by applying a voltage between the semiconductor device and an electrode in the electrolyte (C11/L66-C12/L2). A skilled artisan would understand that applying the voltage decreases the voltage drop induced by the electromagnetic radiation on the p-n junction (Figs. 4, C12/L22-C13/L3). A skilled artisan would understand that the applied voltage is applied via an electrode element opposite the TCO material (layer 40 of Figs. 5, ¶0052, analogous to 11 of Fig. 3 of Nath and 303 of Fig. 3 of Kawakami), which is semitransparent to the electromagnetic radiation according to Tokuoka.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16, 17, 30, 33, and 34 have been considered but are not found persuasive. 
Applicant argues on p. 7 of the Remarks that Tokuoka specifically requires the exposed surface portions of the TCO layer to be contacted by the electrodes, and therefore teaches against exclusive contact by the electrolyte. However, Tokuoka’s disclosed method is clearly only exemplary; ¶0058 recites: “The method of the reduction process is not particularly limited, so long as the method allows selective reduction of the TCO at the surface Ra to deposit the particles 50. For example, reduction by a hydrogen plasma process or electrolytic reduction may be employed….”. A skilled artisan would understand that other processes capable of producing the desired effect could be considered.
Applicant further argues on p. 7-8 that Tokuoka’s method results in non-uniform flux lines, and that the process would specifically lead to a non-uniform reduction in the regions Ra. However, uniformity of the treated surface is critical to Tokuoka’s method: ¶0047: “The particles 50 exist uniformly over the entirety of the contact surface R…on the contact surface R, there is no portion where the number of particles 50 is extremely high or extremely low compared to other portions, and the particles 50 exist randomly and uniformly.”. Therefore, a skilled artisan would perform the process taught by Tokuoka to produce such uniformity, rather than in the way Applicant describes. 
Applicant argues at the bottom of p. 8 that the results of the claimed method would not be possible without providing multiple electrodes on a plurality of exposed regions. Claim 1 recites a “surface portion of a TCO material”; the uniformity across a plurality of surface portions is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant argues that a combination of Tokuoka and Kawakami would result in destruction of the TCO layer at locations of shunts. However, Kawakami is relied upon to teach an alternative method step for electrochemical reduction that results in certain benefits. Indeed, Tokuoka teaches that a skilled artisan should consider method steps beyond those specifically disclosed (¶0058). That Kawakami teaches the step is used for eliminating shunts is not material. Kawakami teaches that the method of chemical reduction embodiment in Fig. 3 is a suitable alternative to a method similar to that taught by Tokuoka (compare Kawakami Fig. 2, and relevant text, to method described in ¶0058 of Tokuoka). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments on p. 10-11 presuppose that Tokuoka is modified to solve the problem discussed by Kawakami, rather than the combination described in the rejection above, in which Kawakami’s method of reduction is alternatively used instead of that explicitly taught by Tokuoka to address the problems discussed in Tokuoka. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on p. 11 that both prior art reference were known to a skilled artisan, but the claimed method argued to be obvious in the rejections above was not disclosed until the instant disclosure. The examiner understands this to be an argument that improper hindsight reasoning was applied. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, Applicant argues that a skilled artisan would have no expectation of success if the teachings of both references are combined. Tokuoka teaches a method of uniform surface reduction relying upon a chemical reduction step; Kawakami teaches a step of surface reduction that affords particular benefits. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). MPEP §2144.II.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/              Primary Examiner, Art Unit 1726